DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shayesteh (US 2008/0076536).
Regarding claim 1, a casino game medium (gamin chip 104), comprising:
a medium side antenna;
a resistance element connected to the medium side antenna; and
an IC chip that stores medium information and outputs the medium information based upon an induced electromotive force generated in the medium side antenna;
the casino game medium according to claim 1, wherein
the medium side antenna is designed so that a resonance frequency thereof is higher than a specified frequency band (see paragraphs 51 and 60);
the casino game medium according to claim 1, wherein
the medium side antenna, the resistance element, and the IC chip are provided on a printed circuit board (PCB), and
the resistance element is separated from the IC chip on the PCB, and is disposed outside an area of a spiral pattern serving as a coil of the medium side antenna;
the casino game medium according to claim 1, wherein
a resistance value of the resistance element is variable;
regarding claim 5, a game table system including a game table that reads medium information stored in a casino game medium, wherein
the casino game medium includes
a medium side antenna,
a resistance element connected to the medium side antenna, and
an IC chip that stores the medium information and outputs the medium information based upon an induced electromotive force generated in the medium side antenna (see paragraph 65), and
the game table is provided with a reader and writer that outputs an oscillation signal of a frequency in a specified frequency band below each of a plurality of chip arrangement areas where the casino game medium is disposed (see paragraphs 12 and 127);
the game table system according to claim 5, wherein
a resistance value of the resistance element is set to a value at which each IC chip of the predetermined number of casino game media stacked on one reader and writer at the game table is not driven by a magnetic field based upon an oscillation signal outputted by a reader and writer adjacent to the one reader and writer;
the game table system according to claim 5, wherein 
the medium side antenna is designed so that a resonance frequency thereof is higher than the specified frequency band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 10, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876